Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 02/17/2021 in which claims 1-20 are currently pending. Claims 1-4, 10-13, and 19 are being examined while claims 5-9, 14-18, and 20 are considered withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 10-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2018/0220129) in view of Ratner (US 2017/0337711) and further in view of Leontaris (US 2012/0275514).

As to claim 10, Peng teaches an encoder for encoding video, the encoder comprising:

a transform block, configured to convert pixels representative of a subject block into a transformed block, based on a filtered quality value ([0020]-[0024], [0027], [0029]-[0049], [0059]-[0079], and [0087]-[0091]);



identifying one or more contributing blocks, wherein the one or more contributing blocks are from one or more frames ([0020]-[0024], [0027], [0029]-[0049], [0059]-[0079], and [0087]-[0091]);

identifying one or more quality values associated with the one or more contributing blocks ([0020]-[0024], [0027], [0029]-[0049], [0059]-[0079], and [0087]-[0091]).

Peng does not teach identifying that one or more contributing blocks include an object present in the subject block, wherein the one or more contributing blocks are from one or more frames; determining the filtered quality value for the subject block based on the determined initial quality value and the one or more quality values associated with the one or more contributing blocks.

However, Ratner teaches identifying that one or more contributing blocks include an object present in the subject block, wherein the one or more contributing blocks are from one or more frames ([0112], [0117], [0122], [0128], [0133], [0136], [0187], [0306], and [0338]-[0349]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Peng’s system with Ratner’s system in order to provide systems and methods for processing video data. Embodiments utilize segmentation and object analysis techniques to achieve video processing such as, for example, compression and/or encoding with greater efficiency and quality than conventional video processing techniques (Ratner; [0003]).

The combination of Peng and Ratner does not teach determining the filtered quality value for the subject block based on the determined initial quality value and the one or more quality values associated with the one or more contributing blocks.

However, Peng does teach calculating a filtered quality value for a subject block in relation to the determined initial quality value and the one or more quality values associated with the one or more contributing blocks ([0020]-[0024], [0027], [0029]-[0049], [0059]-[0079], and [0087]-[0091]).

In addition, Leontaris teaches wherein the system can adjust the deblocking filter parameters applied to the active scenes at 2915. In particular, in some implementations, a stronger deblocking filter can be used if the scene is active in an effort to better reduce blockiness. However, deblocking strength can be reduced if the scene is characterized by high texture regions to avoid introducing other artifacts. The increment or decrement can depend on the bit-rate target of the current frame or region or the quantization parameters used. In some implementations, deblocking filter parameters need not be adjusted, especially when higher bit rate and/or lower quantizers result in fewer blocking artifacts. Indeed, in some implementations, deblocking filter parameters can be reduced to retain the texture characteristics of a scene. The system performing process 2900 can also employ high-complexity joint bi-predictive motion estimation with multiple iterations for the active scenes at 2920. Further, the system performing process 2900 can reduce the allocated bit rate for the active scenes at 2925. In particular, the allocated bit rate, and consequently quality can be reduced by increasing the quantization or Lagrangian parameters used for the scene, adjusting thresholding considerations and adaptive rounding coefficients used during the transform and quantization process, prioritizing different modes with lower bit cost such as skip, and the like. Such changes can inherently reduce the number of bits used to code active scenes ([0284]-[0285]). Transform coefficient thresholding is a process that determines whether a transform coefficient is adjusted or dropped (i.e., set to 0) if too costly to preserve. Quantization offsets are parameters considered during transform and quantization that determine whether a coefficient during quantization should be rounded up or down. Transform coefficient thresholding and quantization offsets can be increased or decreased depending on the scene or region type and other parameters such as the quality or bit rate target. If, for example, a block is characterized as high texture, then it may be desirable to increase the thresholding parameters and/or reduce the quantization offsets in an effort to increase the compressibility of this block. On the other hand, it may be desirable to keep details of a smooth block as 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Peng’s system and Ratner’s system with Leontaris’s system to show determining the filtered quality value for the subject block based on the determined initial quality value and the one or more quality values associated with the one or more contributing blocks. In Leontaris’s disclosure, frames and/or regions can be analyzed to determine whether certain frames and/or regions should be allocated additional bits. Consequently, the sum of the period value and the number of pictures for which classification decisions are made can be held lower than a sliding window picture buffer length p.sub.adapt+n.sub.dec.w.<n.sub.ref. This ensures that the sliding window is large enough so that decision whether or not to allocate additional bits within the window can be based on a look-ahead of p.sub.adapt frames. If hierarchical coding structures are used to code the image sequence, then the period p.sub.adapt can be constrained to be a multiple of the period between frames of the highest priority level (hierarchical period p.sub.hier). If all frames have the same priority level then p.sub.hier=1. The same constraint can also be applied to parameter n.sub.dec.w.. Moreover, the frames that are allocated additional bits, e.g., by modifying their QPs with QP.sub.adapt.sup.init, can be constrained to lie on the highest priority level (Leontaris; [0323]).

As to claims 1 and 19, the apparatus of claim 10 performs all the steps and comprises all the elements of the method of claim 1 and the non-transitory computer-readable medium of claim 19. Therefore, claims 1 and 19 are rejected similarly as claim 10.

As to claims 2 and 11, Peng further teaches wherein the one or more contributing blocks are from the same frame as the subject block ([0020]-[0024], [0027], [0029]-[0049], [0059]-[0079], and [0087]-[0091]).

As to claims 3 and 12, Peng further teaches wherein determining the filtered quality value comprises performing spatial filtering on the one or more quality values associated with the one or more contributing blocks and the initial quality value ([0020]-[0024], [0027], [0029]-[0049], [0059]-[0079], and [0087]-[0091]).

As to claims 4 and 13, Peng further teaches wherein performing spatial filtering on the one or more quality values associated with the one or more contributing blocks and the initial quality value comprises one of calculating an arithmetic mean of the contributing blocks to produce a spatial characteristic value, calculating a weighted arithmetic mean of the contributing blocks to produce a spatial characteristic value, calculating a minimum of the contributing blocks to produce a spatial characteristic value, or calculating a maximum of the contributing blocks to produce a spatial characteristic value ([0020]-[0024], [0027], [0029]-[0049], [0059]-[0079], and [0087]-[0091]).

Claims 1-4, 10-13, and 19 are further rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Tripathi (US 2012/0177121) and further in view of Leontaris.

As to claim 10, Peng teaches an encoder for encoding video, the encoder comprising:



and a pre-encoding analysis block configured to determine the quality value, by: determining an initial quality value for the subject block ([0020]-[0024], [0027], [0029]-[0049], [0059]-[0079], and [0087]-[0091]);

identifying one or more contributing blocks, wherein the one or more contributing blocks are from one or more frames ([0020]-[0024], [0027], [0029]-[0049], [0059]-[0079], and [0087]-[0091]);

identifying one or more quality values associated with the one or more contributing blocks ([0020]-[0024], [0027], [0029]-[0049], [0059]-[0079], and [0087]-[0091]).

Peng does not teach identifying that one or more contributing blocks include an object present in the subject block, wherein the one or more contributing blocks are from one or more frames; determining the filtered quality value for the subject block based on the determined initial quality value and the one or more quality values associated with the one or more contributing blocks.

However, Tripathi teaches identifying that one or more contributing blocks include an object present in the subject block, wherein the one or more contributing blocks are from one or more frames ([0051], [0057], [0078], [0087], [0095], [0103], and [0159]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Peng’s system with Tripathi’s system in order to provide a network-friendly coded video sequence format framework supporting appearance and generalized motion of one or more object(s) or region(s) of interest ROI. An embodiment employs a framework for integrating object and 

The combination of Peng and Tripathi does not teach determining the filtered quality value for the subject block based on the determined initial quality value and the one or more quality values associated with the one or more contributing blocks.

However, Peng does teach calculating a filtered quality value for a subject block in relation to the determined initial quality value and the one or more quality values associated with the one or more contributing blocks ([0020]-[0024], [0027], [0029]-[0049], [0059]-[0079], and [0087]-[0091]).

In addition, Leontaris teaches wherein the system can adjust the deblocking filter parameters applied to the active scenes at 2915. In particular, in some implementations, a stronger deblocking filter can be used if the scene is active in an effort to better reduce blockiness. However, deblocking strength can be reduced if the scene is characterized by high texture regions to avoid introducing other artifacts. The increment or decrement can depend on the bit-rate target of the current frame or region or the quantization parameters used. In some implementations, deblocking filter parameters need not be adjusted, especially when higher bit rate and/or lower quantizers result in fewer blocking artifacts. Indeed, in some implementations, deblocking filter parameters can be reduced to retain the texture characteristics of a scene. The system performing process 2900 can also employ high-complexity joint bi-predictive motion estimation with multiple iterations for the active scenes at 2920. Further, the system performing process 2900 can reduce the allocated bit rate for the active scenes at 2925. In particular, the allocated bit rate, and consequently quality can be reduced by increasing the quantization or Lagrangian parameters used for the scene, adjusting thresholding considerations and adaptive rounding coefficients used during the transform and quantization process, prioritizing different modes with lower bit cost such as skip, and the like. Such changes can inherently reduce the number of bits used to code active scenes ([0284]-[0285]). Transform coefficient thresholding is a process that determines whether a transform coefficient is adjusted or dropped (i.e., set to 0) if too costly to preserve. Quantization offsets are 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Peng’s system and Tripathi’s system with Leontaris’s system to show determining the filtered quality value for the subject block based on the determined initial quality value and the one or more quality values associated with the one or more contributing blocks. In Leontaris’s disclosure, frames and/or regions can be analyzed to determine whether certain frames and/or regions should be allocated additional bits. Consequently, the sum of the period value and the number of pictures for which classification decisions are made can be held lower than a sliding window picture buffer length p.sub.adapt+n.sub.dec.w.<n.sub.ref. This ensures that the sliding window is large enough so that decision whether or not to allocate additional bits within the window can be based on a look-ahead of p.sub.adapt frames. If hierarchical coding structures are used to code the image sequence, then the period p.sub.adapt can be constrained to be a multiple of the period between frames of the highest 

As to claims 1 and 19, the apparatus of claim 10 performs all the steps and comprises all the elements of the method of claim 1 and the non-transitory computer-readable medium of claim 19. Therefore, claims 1 and 19 are rejected similarly as claim 10.

As to claims 2 and 11, Peng further teaches wherein the one or more contributing blocks are from the same frame as the subject block ([0020]-[0024], [0027], [0029]-[0049], [0059]-[0079], and [0087]-[0091]).

As to claims 3 and 12, Peng further teaches wherein determining the filtered quality value comprises performing spatial filtering on the one or more quality values associated with the one or more contributing blocks and the initial quality value ([0020]-[0024], [0027], [0029]-[0049], [0059]-[0079], and [0087]-[0091]).

As to claims 4 and 13, Peng further teaches wherein performing spatial filtering on the one or more quality values associated with the one or more contributing blocks and the initial quality value comprises one of calculating an arithmetic mean of the contributing blocks to produce a spatial characteristic value, calculating a weighted arithmetic mean of the contributing blocks to produce a spatial characteristic value, calculating a minimum of the contributing blocks to produce a spatial characteristic value, or calculating a maximum of the contributing blocks to produce a spatial characteristic value ([0020]-[0024], [0027], [0029]-[0049], [0059]-[0079], and [0087]-[0091]).

Response to Arguments



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482